Dismissed and Memorandum Opinion filed March 22, 2012.




                                           In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00641-CR
                                    ____________

                      MARK ADRIAN GONZALEZ, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                   On Appeal from the County Court at Law No. 1
                             Galveston County, Texas
                          Trial Court Cause No. 293,365


                            MEMORANDUM OPINION

       A written request to withdraw the notice of appeal in this case, personally signed by
appellant, has been filed with this court. See TEX. R. APP. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.

       Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.


                                      PER CURIAM


Panel consists of Justices Frost, Seymore, and McCally.
Do Not Publish - TEX. R. APP. P. 47.2(b)